Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 1 of 41 PageID #:2968




                      (;+,%,7
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 2 of 41 PageID #:2968




                                                                            000865PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 3 of 41 PageID #:2968




                                                                            000866PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 4 of 41 PageID #:2968




                                                                            000867PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 5 of 41 PageID #:2968




                                                                            000868PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 6 of 41 PageID #:2968




                                                                            000869PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 7 of 41 PageID #:2968




                                                                            000870PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 8 of 41 PageID #:2968




                                                                            000871PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 9 of 41 PageID #:2968




                                                                            000872PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 10 of 41 PageID #:2968




                                                                             000873PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 11 of 41 PageID #:2968




                                                                             000874PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 12 of 41 PageID #:2968




                                                                             000875PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 13 of 41 PageID #:2968




                                                                             000876PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 14 of 41 PageID #:2968




                                                                             000877PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 15 of 41 PageID #:2968




                                                                             000878PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 16 of 41 PageID #:2968




                                                                             000879PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 17 of 41 PageID #:2968




                                                                             000880PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 18 of 41 PageID #:2968




                                                                             000881PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 19 of 41 PageID #:2968




                                                                             000882PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 20 of 41 PageID #:2968




                                                                             000883PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 21 of 41 PageID #:2968




                                                                             000884PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 22 of 41 PageID #:2968




                                                                             000885PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 23 of 41 PageID #:2968




                                                                             000886PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 24 of 41 PageID #:2968




                                                                             000887PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 25 of 41 PageID #:2968




                                                                             000888PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 26 of 41 PageID #:2968




                                                                             000889PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 27 of 41 PageID #:2968




                                                                             000890PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 28 of 41 PageID #:2968




                                                                             000891PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 29 of 41 PageID #:2968




                                                                             000892PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 30 of 41 PageID #:2968




                                                                             000893PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 31 of 41 PageID #:2968




                                                                             000894PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 32 of 41 PageID #:2968




                                                                             000895PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 33 of 41 PageID #:2968




                                                                             000896PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 34 of 41 PageID #:2968




                                                                             000897PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 35 of 41 PageID #:2968




                                                                             000898PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 36 of 41 PageID #:2968




                                                                             000899PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 37 of 41 PageID #:2968




                                                                             000900PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 38 of 41 PageID #:2968




                                                                             000901PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 39 of 41 PageID #:2968




                                                                             000902PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 40 of 41 PageID #:2968




                                                                             000903PELCO
Case: 1:16-cv-00611 Document #: 120-15 Filed: 07/26/19 Page 41 of 41 PageID #:2968




                                                                             000904PELCO
